     Case: 1:20-cv-00734 Document #: 28 Filed: 08/25/20 Page 1 of 1 PageID #:153

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Ryan A. Thomas, et al.
                                   Plaintiff,
v.                                                    Case No.: 1:20−cv−00734
                                                      Honorable Mary M. Rowland
Illinois State Police, et al.
                                   Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 25, 2020:


       MINUTE entry before the Honorable Mary M. Rowland: Plaintiffs' response to
Defendants' motion to dismiss [26] is due 9/22/20. Defendants' reply due 10/13/20. The
court will rule by mail. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
